Citation Nr: 0803076	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for loss of memory and 
concentration, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1986 to May 1986, 
from January 1991 to May 1991, and from December 1995 to 
September 1996.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The veteran appealed the Board's February 2006 decision that 
denied the veteran's service connection claims for loss of 
memory and concentration and for shortness of breath to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand (Joint Motion).  In a June 
2007 Order, the Court granted the Joint Motion, vacated the 
portion of the Board's February 2006 decision that denied 
service connection for the two aforementioned issues, and 
remanded the matter to the Board for action consistent with 
the Joint Motion. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The Board finds that a remand is necessary ensure compliance 
with VA's duty to assist as noted by the June 2007 Joint 
Motion.  Specifically, it was noted that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4).  The Joint Motion 
noted that a November 2002 VA Persian Gulf registry 
examination report was inadequate as it failed to address a 
September 2002 VA record noting a diagnosis of memory loss.  
The Board finds that the veteran is credible to report memory 
loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting that lay evidence can be competent 
to establish a diagnosis when . . . a layperson is competent 
to identify the medical condition).  It was further noted 
that the November 2002 VA examination was inadequate because 
it did not indicate that the examiner reviewed the veteran's 
claims folder or medical records.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (noting that VA's statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

The Joint Motion also noted that the record contains 
complaints of and treatment for shortness of breath with 
private and VA physicians.  The Board finds the veteran's 
reports of shortness of breath to be credible.  Additionally, 
the Joint Motion noted that a VA physician, in a treatment 
record dated in February 2004, stated that because of a 
negative chest X-ray and negative pulmonary function test 
(PFT), it was reasonable that the veteran did not have any 
physiological reason for his shortness of breath.  In this 
regard, the Joint Motion noted that further medical comment 
was necessary to determine if shortness of breath is a 
symptom of chronic disability due to an undiagnosed illness.  

Based on the foregoing, the Board finds that a VA clinical 
examination and opinion, with a thorough rationale, would be 
useful prior to further appellate consideration of the issues 
on appeal.  

Further, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran has not 
received notice regarding the assignment of a disability 
rating and/or effective date, in the event of award of any 
benefit sought, the Board finds that corrective notice should 
be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for: (1) chronic disability 
manifested by loss of memory and 
concentration, to include as due to an 
undiagnosed illness; and (2) chronic 
disability manifested by shortness of 
breath, to include as due to an 
undiagnosed illness, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), 38 C.F.R. § 
3.159 (2007), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claims for service connection, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  Ask 
that the veteran submit any pertinent 
evidence in his possession (not already 
submitted).  Include an explanation of 
the information and evidence needed to 
establish a disability rating and 
effective date, per Dingess/Hartman.  

2.  Schedule the veteran for VA medical 
examination(s) to identify whether the 
reported complaints of shortness of 
breath, and loss of memory and 
concentration, constitute a current, 
chronic disability, to include as due to 
an undiagnosed illness.  If any symptom 
of shortness of breath, and/or loss of 
memory and concentration, is found to 
constitute a chronic disability, and such 
disability is not found to be due to a 
diagnosed illness, it should be so noted 
in the examination report.  The rationale 
for such opinion should be set forth.  If 
any such symptom is found to be due to a 
diagnosed illness, the examiner should 
opine as to each diagnosis whether it is 
at least as likely as not (50 percent or 
greater) due to the veteran's active 
service.  The examiner is asked to 
specifically reconcile the reported 
findings with a September 2002 VA 
treatment record finding memory loss, 
November 2002 VA examination report (with 
chest X-ray) finding good memory and no 
shortness of breath, April 2003 private 
PFTs and prescription of Advair for 
shortness of breath, and a February 2004 
VA treatment record finding no 
physiological reason for the veteran's 
shortness of breath.  

The claims folder should be reviewed in 
conjunction with the above evaluation(s), 
and the examination report(s) should 
clearly indicate that such review was 
performed.  All necessary tests and 
studies should be accomplished and all 
complaints and clinical manifestations 
should be reported in detail.  Further, 
all opinions should be accompanied by a 
thorough rationale.  

3.  Thereafter, readjudicate the issues 
on appeal, to include consideration of 38 
C.F.R. § 3.317, as appropriate.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



